Dear Judge Johnson:
Your request for an Attorney General's Opinion has been assigned to me for research and reply. On behalf of the Metropolitan Human Services District ("MHSD"), you have asked for our opinion as to whether the MHSD is required to follow the provisions of Louisiana Administrative Code Title 4, Part XVII, Chapters 1-15 relative toRecords Management Policies andPractices. Section 101 of Chapter 1 provides the following:
  In compliance with R.S. 44:411, on or before July 1 of each state fiscal year, the chief executive office of each agency, as defined by R.S. 44:402 shall designate a records management officer to act as liaison between the division and the agency on all matters related to records management for the term on one year.
La.Rev.Stat. 44:411 provides for the selective retention of records, and further directs the State Archivist to establish standards for the retention of records and to monitor both stateand local agencies in the application of such standards. La.Rev.Stat. 44:402 defines an agency as "any state, parish and municipal office, department, division, board, bureau, commission, authority, or other separate unit of state, parish, or municipal government created or established by the constitution, law, resolution, proclamation, or ordinance."
La.Rev.Stat. 28:864 (D) provides that the MHSD shall constitute a district within the meaning of Article VI, Section 19 of the Louisiana Constitution and shall be a political subdivision of the state. Article VI, Section 44 of the Louisiana Constitution further defines a political subdivision as "a parish, municipality, and any other unit of local government, including a school board and a special district, authorized by law to perform governmental functions." Accordingly, as a political subdivision of the state and pursuant to the specific language of La.Rev.Stat. 44:402, the MHSD would be considered an "agency" and would be subject *Page 2 
to the general provisions of La.Rev.Stat. 44:411. As such, it is the opinion of this office that the MHSD is required to follow the provisions of Louisiana Administrative Code Title 4, Part XVII, Chapters 1-15 relative to Records Management Policies andPractices.
We trust this adequately responds to your request. However, if our office can be of further assistance, please do not hesitate to contact us.
  Yours very truly,
  JAMES D. "BUDDY" CALDWELL ATTORNEY GENERAL
  BY:_____________ MICHAEL J. VALLAN Assistant Attorney General
  JDC/MJV/chb